DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/20/2019, 3/2/2020, & 3/3/2020 are being considered by the examiner.  In the 3/3/2020 IDS, some references were crossed out as duplicates since they were listed and considered in the 3/2/2020 IDS.  Therefore all references listed in the 3 IDS have been considered, just the duplicate citations are crossed out.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munoz Saiz (EP Pub No. 0,937,642 A2).  
Regarding claim 16
	Munoz Saiz teaches a method of adjusting a variable camber system (See figure 1) of an aircraft wing (See figure 1, ref # 1) comprising: simultaneously rotating a flap (See paragraph 0002 & figure 1, ref # 5/5’) and a flap bracket (See figure 1, ref # 4) about a first pivot point (See figure 1, ref # 6) of the flap bracket (See figure 1, ref # 4) as the flap (See figure 1, ref # 5’) remains stationary relative to the flap bracket; (See paragraph 0003 & figure 1, ref # 4) and rotating a flap (See figure 1, ref # 5/5’) about a second pivot point (See figure 1, ref # 7) of the flap bracket (See figure 1, ref # 4) such that the flap (See figure 1, ref # 5) rotates in relation to the flap bracket, (See paragraph 0003 & figure 1, ref # 4) wherein the rotating of the flap (See figure 1, ref # 5) about the second pivot point (See figure 1, ref # 7) occurs around an axis of rotation (See figure 1, ref # 7) that passes through a leading flap (See figure 1, ref # 5/5’) edge and the second pivot point.  (See paragraph 0014 & figure 1, ref # 7)  

Regarding claim 17
	Munoz Saiz teaches further comprising providing a first linear actuator (See figure 1, ref # 2) to drive the simultaneous rotation of the flap (See figure 1, ref # 5/5’) and the flap bracket (See figure 1, ref # 4) about the first pivot point.  (See paragraph 0014 & figure 1, ref # 6)  

Allowable Subject Matter
Claims 1-15 are allowed.  
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “a variable camber system for an aircraft wing comprising: a wing bracket extending from a wing; a flap bracket pivotably coupled to the wing bracket; and a flap pivotably coupled to the flap bracket such that the flap pivots around an axis of rotation through the flap” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 8, 
The prior art does not disclose or suggest the claimed “a variable camber system for an aircraft wing comprising: a flap bracket having a first pivot point, a second pivot point, and a third pivot point; a wing bracket coupled to the flap bracket at the first pivot point, the wing bracket extending from the wing; and a flap pivotably coupled to the flap bracket at the second pivot point” in combination with the remaining claim elements as set forth in claim 8.  
Regarding claim 18, 
The prior art does not disclose or suggest the claimed “a second linear actuator to drive rotation of the flap about the second pivot point through the flap bracket, wherein the second linear actuator is pivotably coupled to the first pivot point and pivotably coupled to the flap” in combination with the remaining claim elements as set forth in claim 18.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Mokhtarian (Pub No. US 2019/0389561 A1) is a similar case with the same Assignee, Inventor, figures, and specification as Instant Application.  The references Moser et al. (Pub No. US 2015/0083852 A1), Bowers et al. (Pub No. US 2020/0047874 A1), Moser et al. (Pub No. US 2015/0105945 A1), Moser et al. (Pub No. US 2015/0088340 A1), & Moser et al. (Pub No. US 2015/0102166 A1) each disclose an aircraft and method, a wing, a variable camber system, a wing bracket, a flap bracket pivotably coupled to the wing bracket, a flap, the flap not pivotably connected to the flap bracket, a 1st pivot point, and a 2nd pivot point (similar to the claimed 3rd pivot point).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647